            Case 5:19-cv-04016-HSP Document 45 Filed 01/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
NIDIA SOLANO-SANCHEZ                             : CIVIL ACTION NO.
                                                 :
                              Plaintiff,         :   19-4016
      v.                                         :
                                                 :
STATE FARM MUTUAL AUTO                           :
INSURANCE COMPANY                                :
                                                 :
                              Defendant.         :
________________________________________________:

                                                    ORDER

        AND NOW, this 22nd day of January, 2021, upon consideration of: Plaintiff’s motions to
compel production of documents in connection with its notices of deposition of Defendant’s
claims adjuster and corporate designee;1 Defendant’s objections to the notices of deposition and
accompanying briefs; Defendant’s submission of its updated privilege log; and after telephone
conferences regarding the discovery disputes on October 6, 2020 and October 8, 2020, IT IS
ORDERED as follows:
    1. Plaintiff’s motions are GRANTED, in accordance with the limited scope discussed in the
        accompanying memorandum, as to:
             a. Requests 1, 2, 3 4, 7, and 8 in the deposition notice of the claims adjuster, and
             b. Requests 1 and 2 in the deposition notice of the corporate designee.
    2. Plaintiff’s motions are DENIED as to:
             a. Request 9 in the deposition notice of the claims adjuster, and
             b. Request 3 in the deposition notice of the corporate designee.
    3. Matters for examination 2 through 8 described in the deposition notice of the corporate
        designee shall be limited in scope as discussed in the accompanying memorandum.
    4. On or before February 5, 2021, Defendant shall produce to the Court, for in camera
        inspection, documents on its privilege log with the following descriptions:



        1
          In accordance with the undersigned’s policies and procedures, Plaintiff submitted its motions to compel
via email with letter memoranda outlining the discovery disputes.
Case 5:19-cv-04016-HSP Document 45 Filed 01/22/21 Page 2 of 2




 a. State Farm internal file notes regarding communications with legal counsel, Forry
    Ullman; UIM strategy and evaluation; claim handling,
 b. Amount of reserves and legal expenses on the UIM and Medical Payment claims,
 c. State Farm Evaluation Report for Plaintiff’s UIM claim,
 d. State Farm internal emails regarding receipt of this lawsuit, and assignment to
    legal counsel, Forry Ullman,
 e. ISO Claim Search report,
 f. Asset report regarding Juan Gonzalez Campos, for consent to settle/waiver of
    UIM subrogation purposes.


                                                 BY THE COURT:


                                                 /s/ Henry S. Perkin_________
                                                 HENRY S. PERKIN
                                                 United States Magistrate Judge
